ft7Y.1 eor.1,11
                                      iLELmitou.                                              06/22/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0150


                                         DA 21-0150
                                                                        FILED
STATE OF MONTANA,                                                        JUN 2 2 2021
                                                                        Bowen Greenwooci
                                                                                       Coun
                                                                      Clerk of Supreme
              Petitioner and Appellee,                                   State of Montana



       v.                                                               RD     R

PAMELA JO POLEJEWSKI,

              Respondent and Appellant.


      This Court reviews briefs to ensure compliance with Rules 11 and 12 ofthe Montana
Rules of Appellate Procedure. After reviewing the Appellant's Opening Brief filed on
June 18, 2021, this Court has determined that the brief does not comply with the
subsections ofRule 12 referenced below, and therefore must be resubmitted. Accordingly,
      IT IS ORDERED that the referenced brief is rejected and must be revised to include:
       1. A statement of the issues presented for review, pursuant to Rule 12(1)(b).
       2. A statement of the case that explains the procedural background relevant to the
            issues presented for review, pursuant to Rule 12(1)(c).
       3. A statement of the facts relevant to the issues presented for review, pursuant to
            Rule 12(1)(d).
       4. A standard of review as to each issue raised, pursuant to Rule 12(1)(e).
       5. A summary ofthe argument containing a "succinct, clear,and accurate statement
            ofthe arguments made in the body of the brief," pursuant to Rule 12(1)(0.
       IT IS FURTHER ORDERED that within ten (10)days ofthe date of this Order the
Appellant shall file with the Clerk of this Court a revised brief containing the revisions
necessary to comply with the specified Rules and that the Appellant shall serve copies of
the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
ill M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy ofthis Order to the Appellant and to all
parties of record.
       DATED this            day ofJune, 2021.

                                                                 For the Court



                                                                         Justice